DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The Examiner withdraws the Claim Objection to Claim 8, as the claim has been amended to correct the deficiencies.

The Examiner is no longer relying upon Iwasaki (US 7,212,024) or Ishikawa (US 2004/0141131) to reject the claims. Instead, the Examiner is relying upon Kimura (US 2008/0297628) in view of Seiji (JP 2013003472) to reject all the claims. Kimura is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In Line 4, “the plurality of devices” has no antecedent basis. The examiner suggests amending the limitation as follows: --the plurality of imaging devices--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US Pre-Grant Pub 2008/0297628 A1, Pub. Date December 4, .
Regarding Claim 1, Kimura teaches:
A control apparatus (Fig 4, par 0086, Embodiment Mode 3, par 0087, Information of a subject read by the pixel portion 200 is outputted to a defective pixel repairing system. In this embodiment mode, a defective pixel specifying system and an image correcting system are collectively called a defective pixel repairing system.), comprising: 
communication circuitry (202, CPU, Fig 4) configured to communicate (par 0086, Information of a subject read by the pixel portion 200 is outputted to a defective pixel repairing system.) with a plurality of imaging devices (200, pixel portion, Fig 4; par 0111, Embodiment 3 - A semiconductor device described in this embodiment has a light emitting element and a photoelectric conversion element in one pixel; par 0127, This embodiment may be combined freely with Embodiment Modes 1 through 3 and Embodiments 1 and 2.; Figure 4 belongs to Embodiment Mode 3) to be managed via a communication network (connection between pixel portion 200 and defective pixel repairing system 202-204, Fig 4); and 
processing circuitry (202-204, Fig 4, par 0088) configured to: 
identify, from the plurality of imaging devices (200, pixel portion, Fig 4, par 0111, Embodiment 3 - A semiconductor device described in this embodiment has a light , an abnormal device in which an abnormality (par 0088, defective pixel) occurs (par 0088, The defective pixel repairing system has a CPU 202, an image signal repairing circuit 203, and a defective pixel coordinate memory 204. The defective pixel repairing system of the present invention has means for determining whether there is a defective pixel in the pixel portion through calibration and for specifying the coordinate of the defective pixel.), 
control display of icons (Each of the cells in the tables/spreadsheets in Figure 11; par 0182, Embodiment 7 - This embodiment deals with subject's images actually obtained by using the present invention, and an image of a window of a system according to the present invention.; par 0187, This embodiment may be combined freely with Embodiment Modes 1 through 3 and Embodiments 1 through 6.) on a display device (par 0184, FIG. 11 shows a display screen of the personal computer when the system of the present invention is in operation.), the icons representing the plurality of imaging devices (Each of the cells in the tables/spreadsheets in Figure 11 represents a pixel; par 0002, The present invention relates to a defective pixel specifying method and a defective pixel specifying system for a semiconductor device having an image sensor function.; par 0111) and arranged on a basis of positions of the plurality of imaging devices (The columns in the tables/spreadsheets correspond to columns of pixels of the device, while the rows correspond to rows of pixels of the device), and the abnormal device being identified by a graphic in the display of the icons (In the white calibration table on the left of Figure 11, the cell in column 16 and row 56 has an image value of ‘0’, which is a graphic representative of the pixel in column 16 and row 56 being defective. In the black calibration table on the right of Figure 11, the cell in column 41 and row 81 has a value of ‘1023’, which is a graphic representative of the pixel in column 41, row 81 being defective. White and black calibration sheets are explained with respect to Steps 1 and 2 and Figures 2A & 2B of Figure 2 in paragraphs 0058-0065.), 
Kimura does not teach:
identify, from the plurality of... devices, a set of selected devices located within a region determined based on a position of the abnormal device, the region corresponding to a display pattern that visually indicates the position of the abnormal device; and 
control, via the communication network, the set of selected devices to perform a device indication process for forming the display pattern that visually indicates the position of the abnormal device
However, Seiji teaches:
identify, from the plurality of... devices (111, Fig 7, par 0038, light emitting units 111), a set of selected devices (LED devices in area 17, Fig 11, par 0102, surrounding LED area 17) located within a region (17, Fig 11) determined based on a position of the abnormal device (16, Fig 11), the region (17, Fig 11) corresponding to a display pattern that visually indicates the position of the abnormal device (par 0102); and 
control, via the communication network (Fig 7, connections between 51 & 52 and 111), the set of selected devices (LED devices in area 17, Fig 11) to perform a device indication process for forming the display pattern that visually indicates the position of the abnormal device (S34, par 0084; par 0102, By looking at the liquid crystal panel 2 after the arrangement position notification process of the abnormal LED is completed, it can be seen that the LED corresponding to the rectangular area 16 surrounded by the surrounding LED area 17 is the abnormal LED.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura in view of Seiji by having identify, from the plurality of devices, a set of selected devices located within a region determined based on a position of the abnormal device, the region corresponding to a display pattern that visually indicates the position of the abnormal device; and control, via the communication network, the set of selected devices to perform a device indication process for forming the display pattern that visually indicates the position of the abnormal device because it allows for abnormal LEDs to be easily identified so that the failed LEDs may be quickly replaced as taught by Seiji (par 0069).

Regarding Claim 2, Kimura does not teach the limitations.
However, Seiji teaches:
the processing circuitry (53, Fig 2, par 0041, arithmetic unit 53) is configured to control light emitting devices (111, Fig 7, par 0038, light emitting units 111) of the set of selected devices (LEDs in region 17, Fig 11) located within the specific range (17, Fig 11) to perform the device specification display indication process (par 0102).
Claim 2 is obvious for the same reasons as Claim 1.

Regarding Claim 3, Kimura teaches:
the processing circuitry (202-204, Fig 4, par 0088) is configured to: 
identify, from the plurality of imaging devices (200, pixel portion, Fig 4; par 0111, Embodiment 3 - A semiconductor device described in this embodiment has a light emitting element and a photoelectric conversion element in one pixel), one or more other abnormal devices (par 0065, In Step 5, a S3(m, n) value of each pixel is compared with the S4(Ave) value, 193.8, obtained in Step 4... As shown in the following Expressions 2 and 3, a pixel having S3(m, n) value that is lower than 80% or higher than 120% of the average value of 193.8 is deemed as a defective pixel.); 
Kimura does not teach:
identify the set of selected devices according to the region and one or more other regions corresponding to one or more other display patterns that visually indicate positions of the one or more other abnormal devices, respectively, wherein 
the region and the one or more other regions do not overlap with one another
However, Seiji teaches:
identify the set of selected devices according to the region and one or more other regions corresponding to one or more other display patterns that visually indicate positions of the one or more other abnormal devices, respectively (par 0062, The “number of rows” of the ambient LEDs indicates how many the ambient rows of the abnormal LEDs are the ambient LEDs. For example, when the number of ambient LEDs is 1, as shown in FIG. 4, one row of ambient LEDs 14 becomes the ambient LEDs. In FIG. 4, the surrounding LEDs are disposed within the surrounding LED placement area 15 surrounded by a thick line.; par 0069, That is, the abnormal LED 14 is turned off, the surrounding LEDs in the surrounding LED arrangement area 15 are turned on, and the remaining LEDs are turned off.), wherein 
the region and the one or more other regions do not overlap with one another (par 0074, By performing control in which the surrounding LEDs flash, it is possible to easily notify the arrangement position of the abnormal LED even when the LED 20 of the light-off abnormality and the LED 21 of the lighting abnormality are adjacent to each other.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura in view of Seiji by having identify the set of selected devices according to the region and one or more other regions because by blinking or flashing the LED it allows an operator to know that the flashing LED is defective and also adjacent to or near another defective LED as taught by Seiji (par 0074).

Regarding Claim 4, Kimura does not teach the limitations.
However, Seiji teaches:
the processing circuitry (53, Fig 2) is configured to perform the device indication process (par 0102) when detecting that the abnormality occurs in the abnormal device (16, Fig 11) on the basis of communication with the abnormal device (S4, Fig 3, par 0051, if there is an abnormal LED, the process proceeds to step S4; par 0053, In Step S2, the display device 100 executes an LED drive control process. Fig. 5 is a flowchart showing the procedure of the LED drive control processing.; Fig 4, par 0062).
Claim 4 is obvious for the same reasons as Claim 1.

Regarding Claim 5, Kimura teaches:
the display device (par 0184, FIG. 11 shows a display screen of the personal computer when the system of the present invention is in operation.); and 
a user interface configured to receive a user operation (par 0184, personal computer), wherein 
the processing circuitry (202-204, Fig 4) is configured to control the display (Fig 11, par 0184, FIG. 11 shows a display screen of the personal computer when the system of the present invention is in operation.) of the icons (Each of the cells in the tables/spreadsheets in Figure 11)... according to the user operation received by the user interface unit (par 0182, The system in this embodiment is made using Visual Basic ver. 6.0 (Microsoft) installed in a Windows 98 personal computer.; The user operation received by the user interface unit is the user running the Visual Basic code in Windows on the personal computer.).
Kimura does not teach:
perform the device indication process in response to detecting that the abnormality occurs in the abnormal device after the abnormal device is instructed to perform a specific operation according to the user operation received by the user interface unit
However, Seiji teaches:
perform the device indication process in response to detecting that the abnormality occurs in the abnormal device after the abnormal device is instructed to perform a specific operation according to the user operation received by the user interface unit (par 0045, In the display device 100, when an instruction to start control .
Claim 5 is obvious for the same reasons as Claim 1.

Regarding Claims 8 and 9, Kimura teaches:
[Claim 8] the processing circuitry (202-204, Fig 4) is further configured to control display (Fig 11) of device identification information (The columns and rows in the tables/spreadsheets in Figure 11 are specified based on the location of each cell, which represent the pixel; thus, the row number and column number of each cell is indicative of the row and column positioning of the respective pixel in the pixel array; The row number and column number are the device identification information) of the plurality of devices (200, pixel portion, Fig 4; par 0111, Embodiment 3 - A semiconductor device described in this embodiment has a light emitting element and a photoelectric conversion element in one pixel; par 0127, This embodiment may be combined freely with Embodiment Modes 1 through 3 and Embodiments 1 and 2.; Figure 4 belongs to Embodiment Mode 3) in conjunction with the display (Fig 11) of the icons (Each of the cells in the tables/spreadsheets in Figure 11).

the processing circuitry (202-204, Fig 4) is configured to control the display (Fig 11) of the icons (Each of the cells in the tables/spreadsheets) to render the set of selected devices (The pixels that are represented by the cells that are in columns 15-17 and rows 55-57 that surround the cell in column 16, row 56) located within the region determined based on the position of the abnormal device identifiable in the display of the icons (In the spreadsheet on the left of Figure 11, the abnormal pixel is identifiable and represented by the cell in column 16 and row 56 with a value of '0'. The surrounding cells in Columns 15-17 and rows 55-57 have a value of above '1000' and are identifiable in the display.).

Regarding Claim 10, Kimura teaches:
in a case where there are one or more other abnormal devices (In the image obtained by white calibration that is in Figure 11, and also shown in Figure 9, there are multiple black marks that are indicative of multiple defective pixels) in the plurality of imaging devices (200, pixel portion, Fig 4)... the processing circuitry (202-204, Fig 4) is configured to change a display attribute of icons representing the set of selected devices for visually indicating the position of the abnormal device (In the table/spreadsheet on the left, the cells in columns 15-17 and rows 55-57 with values of '1023', which are the icons representing the selected devices, surround the cell in column 16, row 56 with a  value of '0', which represents the abnormal device. Wherever .
Kimura does not teach:
in a case where there are one or more other abnormal devices in the plurality of imaging devices and one or more other sets of selected devices for visually indicating positions of the one or more other abnormal devices, respectively
However, Seiji teaches:
in a case where there are one or more other abnormal devices in the plurality of imaging devices and one or more other sets of selected devices for visually indicating positions of the one or more other abnormal devices, respectively (par 0069, As described above, when the LED drive control process is performed for all the LEDs, the arrangement position notification process of the abnormal LED ends. In the display device 100 after the end of the arrangement position notification processing of the abnormal LED, the lighting state of the LED is as shown in FIG. That is, the abnormal LED 14 is turned off, the surrounding LEDs in the surrounding LED arrangement area 15 are turned on, and the remaining LEDs are turned off. Since the arrangement position of the abnormal LED can be easily notified by executing the arrangement position informing process of the abnormal LED, it is possible to quickly replace the broken LED.; 
Claim 10 is obvious for the same reasons as Claim 1.

Regarding Claim 11, Kimura teaches:
A control method (Fig 4, par 0086, Embodiment Mode 3, par 0087, In FIG. 4, a pixel portion 200 is provided with a photoelectric conversion element having a reading function.), comprising: 
identifying, from a plurality of imaging devices (200, pixel portion, Fig 4; par 0111, Embodiment 3 - A semiconductor device described in this embodiment has a light emitting element and a photoelectric conversion element in one pixel; par 0127, This embodiment may be combined freely with Embodiment Modes 1 through 3 and Embodiments 1 and 2.; Figure 4 belongs to Embodiment Mode 3) , an abnormal device (par 0088, defective pixel) in which an abnormality occurs (par 0088, The defective pixel repairing system has a CPU 202, an image signal repairing circuit 203, and a defective pixel coordinate memory 204. The defective pixel repairing system of the present invention has means for determining whether there is a defective pixel in the pixel portion through calibration and for specifying the coordinate of the defective pixel.), the plurality of imaging devices (200, Fig 4) being communicatively coupled with a control device (202-204, Fig 4) via a communication network (connection between pixel portion 200 and defective pixel repairing system 202-204, Fig 4);
controlling, by processing circuitry of the control device (202-204, CPU, Fig 4), display of icons (Each of the cells in the tables/spreadsheets in Figure 11; par 0182, Embodiment 7 - This embodiment deals with subject's images actually obtained by using the present invention, and an image of a window of a system according to the present invention.; par 0187, This embodiment may be combined freely with Embodiment Modes 1 through 3 and Embodiments 1 through 6.) on a display device (par 0184, FIG. 11 shows a display screen of the personal computer when the system of the present invention is in operation.) on a display device (par 0184, FIG. 11 shows a display screen of the personal computer when the system of the present invention is in operation.), the icons representing the plurality of imaging devices (Each of the cells in the tables/spreadsheets in Figure 11 represents a pixel; par 0002, The present invention relates to a defective pixel specifying method and a defective pixel specifying system for a semiconductor device having an image sensor function.; par 0111) and arranged on a basis of positions of the plurality of imaging devices (The columns in the tables/spreadsheets correspond to columns of pixels of the device, while the rows correspond to rows of pixels of the device), and 
the abnormal device being identified by a graphic in the display of the icons (In the white calibration table on the left of Figure 11, the cell in column 16 and row 56 has ; 
Kimura does not teach:
identifying, from the plurality of devices, a set of selected devices located within a region determined based on a position of the abnormal device, the region corresponding to a display pattern that visually indicates the position of the abnormal device; and 
controlling, by the processing circuitry of the control device via the communication network, the set of selected devices to perform a device indication process for forming the display pattern that visually indicates position of the abnormal device
However, Seiji teaches:
identifying, from the plurality of... devices (111, Fig 7, par 0038, light emitting units 111), a set of selected devices (LED devices in area 17, Fig 11, par 0102, surrounding LED area 17) located within a region (17, Fig 11) determined based on a position of the abnormal device (16, Fig 11), the region (17, Fig 11) corresponding to a display pattern that visually indicates the position of the abnormal device (par 0102); and 
controlling, by the processing circuitry (53, Fig 2) of the control device (Fig 2) via the communication network (Fig 7, connections between 51 & 52 and 111), the set of selected devices (LED devices in area 17, Fig 11, par 0102, surrounding LED area 17) to perform a device indication process for forming the display pattern that visually indicates position of the abnormal device (S34, par 0084; par 0102, By looking at the liquid crystal panel 2 after the arrangement position notification process of the abnormal LED is completed, it can be seen that the LED corresponding to the rectangular area 16 surrounded by the surrounding LED area 17 is the abnormal LED.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura in view of Seiji by having identifying, from the plurality of devices, a set of selected devices located within a region determined based on a position of the abnormal device, the region corresponding to a display pattern that visually indicates the position of the abnormal device; and controlling, by the processing circuitry of the control device via the communication network, the set of selected devices to perform a device indication process for forming the display pattern that visually indicates position of the abnormal device because it allows for abnormal LEDs to be easily identified so that the failed LEDs may be quickly replaced as taught by Seiji (par 0069).

Claim 12 is rejected on the same grounds as Claim 11.

Regarding Claim 14, Kimura does not teach the limitations.
However, Seiji teaches:
controlling light emitting devices of the set of selected devices (LED devices in area 17, Fig 11, par 0102, surrounding LED area 17) to perform the device indication process (par 0069, As described above, when the LED drive control process is performed for all the LEDs, the arrangement position notification process of the abnormal LED ends. In the display device 100 after the end of the arrangement position notification processing of the abnormal LED, the lighting state of the LED is as shown in FIG. That is, the abnormal LED 14 is turned off, the surrounding LEDs in the surrounding LED arrangement area 15 are turned on, and the remaining LEDs are turned off. Since the arrangement position of the abnormal LED can be easily notified by executing the arrangement position informing process of the abnormal LED, it is possible to quickly replace the broken LED.).
Claim 14 is obvious for the same reasons as Claim 11.

Claim 15 is rejected on the same grounds as Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/27/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866